Citation Nr: 1401028	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-02 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to an annual clothing allowance for the 2010 calendar year.


REPRESENTATION 

Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active military service from February 1975 to May 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Charleston, South Carolina.

This appeal is REMANDED to the Department of Veterans Affairs VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he is entitled to an annual clothing allowance based on use of an appliance for his low back.  

The Board initially notes that although service connection is in effect for disabilities that include bilateral varicose veins, the Veteran has not asserted that he takes medication for this disability which stains his clothing and which serves as a basis for a clothing allowance.  See Veteran's claim (VA Form 21-8678), received in March 2010; 38 C.F.R. § 3.810(a)(1)(ii)(B) (2013).  

In March 2010, the Veteran filed his claim.  As the application was filed within a year of August 1, 2009, the application encompasses a claim for a clothing allowance for the year beginning August 1, 2009, and concluding on July 31, 2010 ("the 2010 calendar year").  See 38 C.F.R. § 3.810(c)(1) (2013).  

In August 2010, the RO denied the claim, after stating that service connection was not currently in effect for a back disability.  

In July 2012, the Board granted service connection for a low back disability.  In August 2012, the RO assigned a 10 percent evaluation for the Veteran's low back disability, with an effective date for service connection of June 30, 2008.  

Documentation within the claims file indicates that in August 2012 the Veteran was scheduled for a VA examination of his spine.  This examination report is not of record.  In addition, the Board notes that the most recent treatment reports of record are VA progress notes, dated in 2009.  

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any outstanding VA treatment records must be obtained and associated with the claims file.  VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance for the 2010 calendar year (August 1, 2009 to July 31, 2010) if the Chief Medical Director or a designee, certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, irreparable damage is done to the Veteran's outer garments.  38 C.F.R. §§ 3.810(a)(2) (2008-2011); 3.810(a)(1)(ii)(A) (2012); see Veterans' Medical Programs Amendments of 1992, Pub. L. 102-405, § 302, 106 Stat. 1972 (1992) (amending 38 U.S.C.A. § 305 to redesignate the position of Chief Medical Director of the Department of Veterans Affairs as the Under Secretary for Health of the Department of Veterans Affairs).  

A VA progress note, dated August 5, 2009, states that the Veteran was issued a "back hugger."  On remand, an attempt should be made to obtain certification from the Undersecretary of Health or a designee, that the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected disability tends to wear or tear his clothing.


Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after 2009 (i.e., after the most recent medical treatment records currently associated with his claims file), in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  Following the development requested in the first paragraph of this remand, submit the Veteran's claim to the Undersecretary of Health or his designee, to obtain certification as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected low back disability tends to wear or tear his clothing. 

3.  Readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  It is reiterated that this matter must be afforded expeditious treatment because it has been advanced on the docket. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  In addition, the law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


__________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  




